UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 555 Taxter Road Suite 175 Elmsford, NY 10523 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2010 (Unaudited) Identifier COMMON STOCKS - 99.46% Shares Value Administrative and Support Services - 0.48% CTRP Ctrip.com International Ltd. - ADR*^ $ IILG Interval Leisure Group, Inc.* ID L-1 Identity Solutions, Inc.*^ Amusement, Gambling, and Recreation Industries - 0.35% DIS The Walt Disney Co. Asset Management - 0.58% URB/A CN Urbana Corp. - Class A* GROW US Global Investors, Inc. - Class A^ WSDT WisdomTree Investments,Inc.*^ Broadcasting (except Internet) - 5.99% LBTYK Liberty Global, Inc. - Series C*^ 2008 HK Phoenix Satellite Television Holdings Limited SNI Scripps Networks Interactive - Class A SIRI Sirius XM Radio, Inc.*^ Computer and Electronic Product Manufacturing - 6.49% AAPL Apple, Inc.* EMC EMC Corporation*^ JDSU JDS UniphaseCorporation*^ NTAP NetApp,Inc.*^ QCOM QUALCOMM Inc.^ Credit Intermediation and Related Activities - 2.65% BR Broadridge Financial Solutions, Inc. NTRS Northern Trust Corp.^ TREE Tree.com, Inc.*^ WU The Western Union Company Data Processing, Hosting and Related Services - 0.53% ACXM AcxiomCorporation*^ CSGP CoStar Group, Inc.*^ Data Processor - 2.85% MA Mastercard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 5.19% CACI CACI International Inc. - Class A* MANT ManTech International Corporation - Class A* Diversified Financials - 1.41% NAT BB Compagnie Nationale a Portefeuille Educational Services - 0.32% EDU New Oriental Education & Technology Group,Inc. - ADR*^ European Exchanges - 0.24% DB1 GR Deutsche Boerse AG Gaming - 0.70% 200 HK Melco International Development Limited* Global Exchanges - 7.01% 388 HK Hong Kong Exchanges & Clearing Limited JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. SGX SP Singapore Exchange Limited Holding Company - 1.80% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 25 IEP Icahn Enterprises LP LUK Leucadia National Corporation* Management of Companies and Enterprises - 0.18% SATS EchoStar Corporation - Class A* Media - 2.20% LINTA Liberty Media Corp. - Interactive - Class A* Motion Picture and Sound Recording Industries - 9.50% DWA DreamWorks Animation SKG, Inc. - Class A*^ SINA SINA Corporation*^ TWX Time Warner,Inc. WMG Warner Music Group Corp.*^ Non-Store Retailers - 7.54% EBAY eBay, Inc.*^ HSNI HSN, Inc.* IACI IAC/InterActiveCorp*^ OSTK Overstock.com, Inc.*^ RBA Ritchie Bros. Auctioneers, Incorporated^ SOHU Sohu.com Inc.*^ BID Sotheby's^ Other Exchanges - 1.03% ASX AU ASX Ltd. FTIS LI Financial Technologies (India) Ltd. - GDR Other Information Services - 11.78% BIDU Baidu.com, Inc. - ADR*^ EXPE Expedia, Inc.^ GOOG Google Inc. - Class A* NTES NetEase.com Inc. - ADR* YHOO Yahoo! Inc.*^ Performing Arts, Spectator Sports, and Related Industries - 0.09% LYV Live Nation Entertainment, Inc.* Prepackaged Software - 0.71% CHKP Check Point Software Technologies Ltd.*^ Professional, Scientific, and Technical Services - 4.83% JRJC China Finance Online Company - ADR*^ CTSH Cognizant Technology SolutionsCorporation - Class A* INFY Infosys Technologies Limited - ADR^ ICGE Internet Capital Group, Inc.* MWW Monster Worldwide, Inc.* PCLN Priceline.com Incorporated*^ SAPE Sapient Corporation UNTD United Online, Inc.^ Publishing Industries (except Internet) - 13.91% SSP The E.W. Scripps Company - Class A*^ MFE McAfee, Inc.* MSFT Microsoft Corp. ROVI RoviCorporation*^ SYMC SymantecCorporation* WPO The Washington Post Company - Class B^ Real Estate - 0.25% 12 HK Henderson Land Development Company Limited Rental and Leasing Services - 1.61% CDCO Comdisco Holding Company, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.78% CME CME Group, Inc. ICE IntercontinentalExchange Inc.* LAB LaBranche & Co. Inc.* MKTX MarketAxess Holdings,Inc. Special Purpose Entity - 0.04% ADPAO Adelphia Contingent Value Vehicle CVV Servies ACC-4 Int*+ 25 ADPAL Adelphia Recovery Trust Ser ACC-6 E/F Int*+ Telecommunications - 2.89% CHU China Unicom (Hong Kong) Limited - ADR^ 215 HK Hutchison Telecommunications Hong Kong Holdings Limited HTHKY Hutchison Telecommunications Hong Kong Holdings Limited - ADR SNSH Sunshine PCS Corporation - Class A* U.S. Equity Exchanges - 1.77% NDAQ The NASDAQ OMX Group* NYX NYSE Euronext Warehousing and Storage - 0.76% IRM Iron Mountain Incorporated^ TOTAL COMMON STOCKS (cost $67,678,825 ) Principal ESCROW NOTES - 0.00% Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ 0 006ESC958 Adelphia Communications Corp. Preferred*+ 0 TOTAL ESCROW NOTES 0 (cost $0 ) RIGHTS - 1.35% Shares Rental and Leasing Services - 1.35% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00#*^ TOTAL RIGHTS (cost $3,253,775) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 37.76% Investment Companies - 37.76% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $41,158,754) TOTAL INVESTMENTS - 138.57% $ (cost $112,091,354)(a) Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2010.Total loaned securities had a market value of $39,161,474 at September 30, 2010. # - Contingent value right (contingent upon profitability of company). + - Security is considered illiquid. The aggregate value of such securities is $48,811 or 0.04% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2010. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at September 30, 2010 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2010 Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Portfolio's net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $ — $ $ Escrow Notes — — —
